DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2015/0236121), hereinafter Chiu, in view of IDS reference Omori (US 2016/0293710), hereinafter Omori.

Regarding claim 1, Chiu (refer to Figure 1) teaches a method for manufacturing a compound semiconductor substrate comprising 
a step to form a substrate comprising a Si layer or a SiC layer (para 25 discloses substrate material may be SiC, Si or it may be a “composite substrate”), 
a step to form a first AIN layer (104a, para 28) made of a single crystal (para 27 discloses layer 104 may be formed “epitaxially”) having a thickness of 12 nanometers or more and 100 nanometers or less (para 28 discloses 10 nm to 100 nm, which overlaps the claimed range) on the SiC layer at 700 degrees Celsius or more and 1000 degrees Celsius or less (para 28 discloses 104a may be formed “between about 8000C, and about 12000C”, which overlaps with the claimed range), 
a step to form a second AIN layer (104b, para 28) made of a single crystal (para 27 discloses layer 104 may be formed “epitaxially”) on the first AIN layer (104a) at a temperature higher than the temperature at which the first AIN layer was formed (para 
a step to form a first nitride semiconductor layer containing Al (106, para 30 which describes material of 106 as AlxGa1-x N) on the second AIN layer (104b), 
a step to form a GaN layer (108, para 33) on the first nitride semiconductor layer (106), 
a step to form a second nitride semiconductor layer containing Al (110, which may be “AlGaN” as described in para 36) on the GaN layer (108), and 
wherein the first AIN layer (104a) is formed at a temperature of 800 degrees Celsius or more and 850 degrees Celsius or less in the step to form the first AIN layer (para 28 discloses forming temperature range for 104a and 104b that overlap with the claimed range).
Chiu does not teach that the step of forming “a SiC layer on a Si substrate”. comprising a SiC layer is a substrate comprising “SiC layer on a Si substrate”. However, Chiu discloses both Si and SiC as known substrate materials and also discloses that substrate may be a composite material formed of “different materials” (para 25). Omori (refer to Figure 1), which also discloses a substrate (10, para 23) for a layer that may be an AlN layer (20; see para 35, first sentence discloses that 20 may be “constituted of MN” and para 3 discloses that MN denotes “aluminum nitride”; i.e. AlN ), teaches that a known configuration for the substrate (10) is composite substrate in which cubic SiC layer is formed on a Si single crystal substrate (22). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiu to include a step to form a composite substrate, such as a SiC layer on a Si 
Further, Chiu does not teach “a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer”. Linthicum teaches that when using a GaN material to form a channel layer and buffer layer of an HEMT, it is known in the art to have a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer (para 103).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiu to include “a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer”.  The ordinary artisan would have been motivated to modify Chiu for at least the purpose of designing devices where enhancing the standoff voltage is desired to increase the vertical and lateral breakdown voltage capability and/r reduce the leakage levels of the device (para 103 of Linthicum; also compare this to para 11-12 of applicant’s specification).

Note that claim 1 recites two different temperature ranges for formation of the same layer’ i.e. first AlN layer, in the same claim. One range is narrower than the other range, and that is the range that is being considered.

Regarding claim 3, Chiu (refer to Figure 1) teaches the method for manufacturing a compound semiconductor substrate according to claim 1, wherein the second AIN layer (104b)  is formed at a temperature of 1000 degrees Celsius or more and 1500 degrees Celsius or less, in the step to form the second AIN layer (para 28 discloses 104b may be formed “between about 1,0000C, and about 1,4000C”, which overlaps with the claimed range). It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).

Regarding claim 4, Chiu (refer to Figure 1) teaches the method for manufacturing a compound semiconductor substrate according to claim 1, wherein the second AIN layer is formed with a thickness of 50 nanometers or more and 1000 nanometers or less . 
Response to Arguments
Applicant’s arguments with respect to claim 1 as well as the Affidavit of 9/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record (i.e. a different combination of references is being used) for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892